Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 September 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are integrated into a practical application by the step of “controlling the identified POS register device …” but provides no further explanation or reasoning. The Examiner disagrees because this limitation does not fall under one of the limitations indicative of integration into a practical application as identified in the 2019 PEG. 
Applicant’s arguments with respect to 102 rejection of claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection necessitated by amendment at presented below
Applicant’s arguments, see page 13 and the amendments, filed 9 September 2021, with respect to the 112(a) rejection of claim 13 have been fully considered and are persuasive.  The 112(a) rejection of 24 June 2021 has been withdrawn. 
Applicant’s arguments, see page 13 and the amendments, filed 9 September 2021, with respect to the 112(b) rejection of claims 1-14 have been fully considered and are persuasive.  The 112(b) rejection of 24 June 2021 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 5-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	In the instant case, claims 1, 9, 13 and 14 are directed to “a customer guidance device and cash dispensing system”. 	Claims 1, 9, 13 and 14 are directed to the abstract ideas of “providing directions” and “dispensing cash in connection to a transaction” which is grouped under “organizing human activity… fundamental economic practice (providing change or processing a transaction), commercial interaction in the form of sales activities and business relations, and managing interaction between people (providing directions and guidance to a location)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “acquire a dispensing amount of money, receive each inventory amount of cash, compare the dispensing amount of money with each of the inventory, identify a POS register device, perform control for guiding, control the identified POS register device. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a memory, processing circuitry, a database, a POS register device, and a network represent the use of a 
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “providing direction to a customer to complete a transaction involving dispensing of cash” using computer technology (e.g. a processor and memory of a POS register device and guidance device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 5-8, 11-12, and 15-21 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims and do not provide significantly more than the abstract idea.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Objections
Claims 17-20 are objected to because of the following informalities:  claims 17-20 are dependent from claim 10, which has been canceled. The Examiner has interpreted claims 17 to recite "the cash dispensing system according to claim 9.".  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janiga US 10354246.
As per Claims 9: 	Janiga discloses a cash dispensing system comprising: a plurality of POS (Point Of Sale) register devices each configured to dispense cash, each of the plurality of POS register devices having both (1) a cash checkout function of performing cash settlement of an amount of money of cash paid as a commodity price from a customer who purchases commodities, and dispensing change when there is any change, and (2) a cash-out-function of dispensing cash corresponding to an amount of money withdrawn from a deposit account in a financial institution based on electronic settlement for an amount of money of which dispensing is requested by the customer (Fig 1 col. 2 3-23, abstract); and 	a customer guidance device configured to guide a customer to any of the plurality of POS register devices (Fig 8), wherein the customer guidance device includes a memory, and processing circuitry configured to 	4Application No. 17/027,738 Reply to Office Action of June 24, 2021acquire a dispensing amount of money of which dispensing is requested by the customer, and store the dispensing amount of money in the memory (Abstract, col. 2 lines 30-32),	 receive, from a database via network, each inventory amount of cash prepared in each of the plurality of POS register devices for the cash-out- function, and store each of the inventory amount of cash in the memory (col 3 lines 42-51), 	compare the dispensing amount of money with each of the inventory amount of cash for each of the plurality of POS register devices (col 3 lines 42-51), 	identify, based on a result of the comparison, a POS register device from which cash corresponding to the dispensing amount of money is to be dispensed, from among the plurality of POS register devices, so that a POS register device whose inventory amount of cash is greater than or equal to the dispensing amount of money is identified (col 3 lines 42-51, col. 4 lines 3-12), 	perform control for guiding the customer to the identified POS register device (col. 4 lines 12-24), and 	control, via the network, the identified POS register device so that the identified POS register device secures cash corresponding to the dispensing amount of money until the cash is dispensed from the identified POS register device (col. 4 lines 41-57). As per claims 1, 13, and 14:	claims 1, 13, and 14 are rejected under the rationale of claim 9. 

As per claim 5:	Janiga disclose The customer guidance device according to claim 1, further comprising: a coder reader configured read a code including the dispensing amount of money (col 14 line 56-col. 15 line 15).As per claim 6:	Janiga discloses The customer guidance device according to claim 1, wherein the processing circuitry is configured to acquire the dispensing amount of money through receiving an input operation of an amount of money or a denomination and a quantity thereof (Abstract, col. 2 lines 30-32).POS register device (col. 3 lines 42-51, col. 4 3-12).As per claim 11:	Janiga discloses The cash dispensing system according to claim 9, wherein the processing circuitry is configured to: each of the POS register devices comprises an alarm configured to announce that the POS register device is the identified POS register, and as the control for guiding the customer, the processing circuitry outputs information for causing the alarm corresponding to the identified POS register device to perform an announcement operation (col. 17 lines 20-34).As per claim 12:	Janiga discloses the cash dispensing system according to claim 9, wherein each of the POS register devices comprises second processing circuitry configured to: 	determine whether or not dispensing of cash can be performed, based on an inventory amount of cash prepared in the POS register device for the cash-out function (col. 3 lines 42-51); and 	output information related to a determination result by the second processing POS register device (col. 4 lines 12-24).As per claim 16:	Janiga discloses The customer guidance device according to claim 7, wherein the specification information includes a reception number for identifying the identified POS register device (col. 17 lines 20-34, col. 8 lines 6-33)), and 	the identified POS register device is configured to control display of the reception number (col. 17 lines 20-34, col. 8 lines 6-33, fig 1).

As per claim 17:	Janiga discloses The cash dispensing system according to claim 10, wherein each of the cash dispensing POS register devices is configured to reduce an inventory amount of cash stored in a memory thereof by the dispensing amount of money, in response to receiving the dispensing amount of money from the customer guidance device (col 3 lines 42-67).
As per claim 18:


Claim 19 (Currently Amended): 	Janiga discloses the cash dispensing system according to claim 18, wherein each of the cash dispensing POS register devices is configured to delete the dispensing amount of money from the memory, in response to determining that there is the cash whose securement time limit is over (col. 4 lines 41-57).

As per Claim 20: 	Janiga discloses the cash dispensing system according to claim 18, wherein each of the cash dispensing POS register devices is configured to delete card ID information of the customer from the memory, in response to determining that there is the cash whose securement time limit is over (col. 4 lines 41-57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692